DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on August 18, 2021.  Claims 1-3, 7, 15, 16, 21, 30, 31, 36, 43-45, and 49 are amended.  
Claims 1-3, 7, 13, 15-17, 21, 27, 30-32, 36, 42-45, 49 and 55 are currently pending consideration.

Response to Arguments
Applicant's remarks filed August 18, 2021 concerning claims 1-3, 7, 13, 15-17, 21, 27, 30-32, 36, 42-45, 49 and 55 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1, on page 7 of Applicant's remarks, Applicant submits Chandrasekhar fails to disclose or teach the MAC CE which has a first field indicating if a second field is present or not.
In response to applicant’s remarks, the examiner respectfully disagrees.  
Chandrasekhar teaches MAC CE signaling is either implicit or explicit in Paragraph [0103]. The MAC-CE signaling has indicator state, P/SP CSI-RS resource index, and spatial QCL reference. The MAC-CE contains CRI or CRI and IS.  Based on this information, IS is either present or absent. Therefore Chandrasekhar teaches the MAC CE has a first field indicating if a second field is present or not.  Examiner’s assertions are clear and proper.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 15-17, 21, 30-32, 36, 43-45 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrasekhar et al. (US 2019/0069285 A1).

1. Regarding claims 1 and 15, Chandrasekhar teaches a method in a radio network node and a radio network node (Figure 5, Paragraphs [0102] to [0105]), the method comprising:
generating a medium access control (MAC) message comprising a first field indicating whether a second field is present, or absent, in the MAC message, the second field identifying one or more resource sets among a plurality of resource sets which are to be activated or deactivated, and a third field comprising quasi co-location Paragraphs [0102] to [0105], [0137] and [0169] MAC-CE signaling; signal IS and RS Index; QCL reference);
transmitting the generated MAC message to a wireless device (Paragraph [0102] to [0105] network indicates to the UE via MAC CE signaling).

2.    Regarding claims 30 and 43, Chandrasekhar teaches a wireless device and method in a wireless device (Figure 5), the method comprising:
receiving a medium access control (MAC) message from a radio network node (Paragraph [0102] to [0105] network indicates to the UE via MAC CE signaling);
decoding the received MAC message, the MAC message comprising a first field indicating whether a second field is present, or absent, in the MAC message, the second field identifying one or more resource sets among a plurality of resource sets which are to be activated or deactivated, and a third field comprising quasi co-location (QCL)information (Paragraphs [0102] to [0105], [0137] and [0169] MAC-CE signaling; signal IS and RS Index; QCL reference).

3. Regarding claims 2, 16, 31, and 44, Chandrasekhar teaches wherein when the first field indicates that the second field is present, the third field comprises quasi co-location (QCL) information for each of the one or more resource sets identified in the second field (Paragraphs [0102] to [0105],  [0137] and [0169] MAC-CE signaling;  signal IS and RS Index; QCL reference);.

Regarding claims 3, 17, 32, and 45, Chandrasekhar teaches wherein the resource sets are measurement resource sets or reference signal resource sets (Paragraphs [0093], [0102] to [0105],  [0137] and [0169] reference signal resource set).

5.    Regarding claims 7, 21, 36 and 49, Chandrasekhar teaches, wherein the QCL information comprise one or more synchronization signal block (SSB)indices, or one or more transmission configuration indication (TCI) indices (Paragraphs [0093], [0102] to [0105],  [0137] and [0169] reference signal resource set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 27, 42 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US 2019/0069285 A1) in view of Xi et al. (US 2020/0288479 A1).  

6.    Regarding claims 13 and 27, Chandrasekhar does not explicitly disclose further comprising determining which one or more resource sets to activate among the plurality of resource sets prior to generating the MAC message. 
Paragraphs [0163] and [0171] MAC-CE utilized to activate or deactivate resource).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining which one or more resource sets to activate among the plurality of resource sets prior to generating the MAC message as taught by Xi in the system of Chandrasekhar to facilitate the configuration and indication of WTRU monitoring see Paragraph [0163] of Xi.

7.   Regarding claims 42 and 55, Chandrasekhar teaches when the first field indicates that the second field is present (Paragraphs [0102] to [0105], [0137] and [0169] MAC-CE signaling; signal IS and RS Index).
Chandrasekhar does not explicitly disclose activating or deactivating the one or more resource sets identified in the second field. 
Xi teaches activating or deactivating the one or more resource sets identified in the field (Paragraphs [0163] and [0171] MAC-CE utilized to activate or deactivate resource).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide activating or deactivating the one or more resource sets identified in the field as taught by Xi in the system of Chandrasekhar to facilitate the configuration and indication of WTRU monitoring see Paragraph [0163] of Xi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DIANE L LO/Primary Examiner, Art Unit 2466